Case 1:18-cv-00755-JTN-SJB ECF No. 62 filed 11/02/19 PageID.286 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


GRG VENTURES, LLC,

         Plaintiff,                           Case No. 1:18−cv−755

    v.

DBEC, LLC,

         Defendant.
                                        /


                      NOTICE REGARDING REASSIGNMENT



      NOTICE is hereby given that matters that were previously assigned or
referred to Magistrate Judge Ellen S. Carmody in this case have been
reassigned to Magistrate Judge Sally J. Berens under Administrative Order
No. 19−CA−093. Unless notified otherwise under separate notification, all
current deadlines and any scheduled hearings will remain as previously
scheduled.




                                            THOMAS L. DORWIN
                                            CLERK OF COURT

Dated: November 4, 2019           By:        /s/ Angie L. Doezema
                                            Deputy Clerk
